 Case 3:20-cv-00270-RJD Document 21 Filed 11/13/20 Page 1 of 2 Page ID #645




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

THERESA A. LAUX,                 )
                                 )
    Plaintiff,                   )
                                 )
    v.                           )                            Case No. 20-cv-270-RJD
                                 )
COMMISSIONER of SOCIAL SECURITY, )
                                 )
    Defendant.                   )

                                             ORDER

DALY, Magistrate Judge:

        Before the Court is the parties’ Joint Motion for Remand for Further Proceedings Pursuant

to Sentence Four of 42 U.S.C. § 405(g) (Doc. 20).

       The parties ask that this case be remanded for further proceedings pursuant to sentence four

of 42 U.S.C. § 405(g). A sentence four remand (as opposed to a sentence six remand) depends

upon a finding of error, and is itself a final, appealable order. See Melkonyan v. Sullivan, 501 U.S.

89 (1991); see also Perlman v. Swiss Bank Corp. Comprehensive Disability Protection Plan, 195

F.3d 975, 978 (7th Cir. 1999). Upon a sentence four remand, judgment should be entered in favor

of plaintiff. Shalala v. Schaefer, 509 U.S. 292, 302-303 (1993).

       The parties agree that, upon remand, “the ALJ will re-evaluate claimant’s impairments at

Step Two, with citation to the medical evidence that supports each finding as to each impairment

and with consideration for all the claimant’s impairments; re-evaluate the record medical opinions

concerning the claimants’ mental impairments; and obtain additional vocational evidence if

warranted.”

       Plaintiff applied for disability benefits in February 2017 (Tr. 13). While recognizing that

                                            Page 1 of 2
 Case 3:20-cv-00270-RJD Document 21 Filed 11/13/20 Page 2 of 2 Page ID #646




the agency has a full docket, the Court urges the Commissioner to expedite this case on remand.

       For good cause shown, the parties’ Joint Motion for Remand for Further Proceedings (Doc.

20) is GRANTED.

       The final decision of the Commissioner of Social Security denying Plaintiff’s application

for social security disability benefits is REVERSED and REMANDED to the Commissioner for

rehearing and reconsideration of the evidence, pursuant to sentence four of 42 U.S.C. § 405(g).

       The Clerk of Court is directed to enter judgment in favor of Plaintiff.

IT IS SO ORDERED.

DATED: November 13, 2020


                                                     s/ Reona J. Daly
                                                     Hon. Reona J. Daly
                                                     United States Magistrate Judge




                                           Page 2 of 2
